A majority of the court being of the opinion that the decision in Hedding v. Gallagher, 72 N.H. 377, should stand, there is no occasion to further consider the questions discussed therein. *Page 589 
A defence now made for the first time is that a decree for the plaintiffs will deprive the defendants of the rights guaranteed to them under the fourteenth amendment to the constitution of the United States. No argument in support of this proposition has been furnished, and the authorities are decisive against it. Slaughter-house Cases, 16 Wall. 36.
Demurrer overruled.
All concurred.